DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 07/19/2019. Claims 1-20 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 07/19/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “504” in FIG. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 12, and 18:
Step 1: Claim 1 is directed towards a system for transmitting and receiving surveillance messages which is configured to mount on a vehicle. Claim 12 is directed towards the corresponding method, and claim 18 is directed towards a corresponding system configured to be part of a navigation system.
Step 2A, prong 1: Claims 1, 12, and 18 recite the abstract concept of transmitting and receiving surveillance messages that include values for quality parameters.  This abstract idea is described at least in claims 1, 12, and 18 by the mental process steps of determining a second value for the quality parameter and determining that an integrity or an accuracy of the vehicle data in the first surveillance message is higher than a threshold level. These steps fall into the mental processes grouping of abstract ideas as they include a human mentally determining a quality parameter value and determining whether the integrity or accuracy of vehicle data is above a threshold level. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.
With respect to claims 1, 12, and 18, other than reciting a “transceiver” and “processing circuitry,” nothing in the steps of determining a second value for the quality parameter and determining that an integrity or an accuracy of the vehicle data in the first surveillance message is higher than a threshold level precludes the idea from practically being performed in the human mind. For example, if not for the “transceiver” and “processing circuitry” language, the claim encompasses a human operator manually determining a second value for the quality parameter and determining that an integrity or an accuracy of the vehicle data in the first surveillance message is higher than a threshold level, either in their mind or with the help of pen and paper.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.

Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 12, and 18 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, the claims are not patent-eligible.
Regarding claims 2-11, 13-17, and 19-20:
Dependent claims 4-6, 9, and 17 recite steps such as determining that the reply message includes an instruction to increase the first value for the quality parameter, determining that the transceiver did not receive a reply message, and determining that a timer reaches a threshold time duration. These are considered mental process steps, as nothing in any of the steps precludes the abstract idea from practically being performed in the human mind with the help of pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.

The additional elements listed above fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-11, 13-17, and 19-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Emami et al. (US-2017/0029107-A1), hereinafter Emami, in view of the article “Analysis of anomalies in ADS-B and its GPS data” by Syd Ali et al., hereinafter Syd Ali.
	Regarding claim 1:
		Emami discloses the following limitations:
“receive a reply message to the first surveillance message.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that after receiving the transmission “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” This “instruction” that is sent in response to the original transmission reads on the “reply message” recited in the claim limitation.)
“processing circuitry configured to determine a second value for the quality parameter in response to the transceiver receiving the reply message.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” Since the instruction specifies a “particular link quality,” the UAV can determine the “second value for the quality parameter” by referencing the instruction message.)
“wherein the second value for the quality parameter indicates a second level of integrity or accuracy for surveillance messages transmitted by the transceiver.” (See at least Emami ¶¶ 108 and 123-124, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” This “particular link quality” value reads on a “second level of integrity or accuracy” as recited in the claim limitation.)
“and wherein the second level of integrity or accuracy is higher than the first level of integrity or accuracy.” (See at least Emami ¶¶ 108 and 123-124, which disclose “an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality would read on the “second level of integrity or accuracy [being] higher than the first level” as recited in the claim limitation.)
Emami does not explicitly disclose the following limitations. However, Syd Ali does teach these limitations:
“a transceiver configured to: transmit a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2,, which disclose that the ADS-B emitter sends a transmission with aircraft data and “integrity indicators.” A transmitted “integrity indicator” would read on a transmitted “first value for a quality parameter” as recited in the claim limitation.)
“wherein the first value indicates a first level of integrity or accuracy for the first surveillance message.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the ADS-B messages contain integrity indicators such as a value for “Navigation Integrity Category (NIC),” which can be considered a “level of integrity” for the messages.)
Emami does not fully disclose “wherein the transceiver is configured to transmit a second surveillance message including the first field with the second value for the quality parameter in response to the processing circuitry determining the second value.” However, Emami in combination with Syd Ali does teach this limitation. (See at least Emami ¶¶ 108 and 123-124, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” A resulting increase in the link quality would read on the “second value for the quality parameter” as recited in the claim limitation. While Emami discloses increasing the link quality, it does not specifically disclose sending a value with the new quality as part of a transmission message. However, Syd Ali does disclose this portion of the limitation. See at least Syd Ali p. 430, Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. A transmitted integrity indicator would read on the “second value for the quality parameter” being transmitted as part of a second surveillance message, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting messages with fields for vehicle data and for a quality indicator as taught by Syd Ali, because “reliability of this quality indicator value is key. It is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
	Regarding claim 2:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Syd Ali further discloses “wherein the first surveillance message and the second surveillance message comprise automatic-dependent surveillance - broadcast messages.” (See at least Syd Ali p. 430, Introduction section, which discloses that the described system deals with the analysis of ADS-B messages.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by incorporating the use of ADS-B messages as taught by Syd Ali, because ADS-B is a “cooperative” system which provides “a strong dependency between the surveillance, navigation and communication functions.” (See at least Syd Ali p. 430, Introduction section.)
	Regarding claim 3:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Syd Ali further discloses “wherein the quality parameter comprises: a Navigation Integrity Category; a Navigation Accuracy Category for Position; a Navigation Accuracy Category for Velocity; a Source Integrity Level; or a System Design Assurance parameter.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the aircraft “outputs a position integrity indicator: the navigational uncertainty category (NUC) (for ADS-B system certified under DO-260) or navigational integrity category (NIC) (for ADS-B system certified under DO260B),” among other integrity indicators.)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the quality parameter comprising “a Navigation Integrity Category; a Navigation Accuracy Category for Position; a Navigation Accuracy Category for Velocity; a Source Integrity Level; or a System Design Assurance parameter” is treated as an alternative limitation. The applicant has elected to use “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “Navigation Integrity Category” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by incorporating the transmission of a Navigation Integrity Category as taught by Syd Ali, because the “reliability of this quality indicator value is key. It is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
Regarding claim 4:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Emami further discloses “wherein the processing circuitry is further configured to determine that the reply message includes an instruction to increase the first value for the quality parameter.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality would read on “an instruction to increase the first value for the quality parameter,” as recited in the claim limitation.)
Regarding claim 5:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Emami further discloses “wherein the processing circuitry is further configured to determine that the transceiver did not receive a reply message to the third surveillance message including an instruction to increase the first field with the first value for the quality parameter.” (See at least Emami ¶¶ 108 and 123-124, which disclose that the UAV controller only sends an instruction to increase or decrease the link quality if the current link quality is inadequate. If the link quality is acceptable, or a previously unacceptable link quality has been fixed, then no more instructions are received and the UAV can “resume transmitting UAV operational data and/or unadjusted UAV controller data.”)
Emami does not fully disclose the following limitations. However, Emami in combination with Syd Ali does disclose these limitations:
“wherein the transceiver is further configured to transmit a third surveillance message including the first field with the first value for the quality parameter after the transceiver has finished transmitting surveillance messages including the first “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” A decreased link quality resulting from an instruction to change the transmission data rate to decrease the link quality would read on changing the value for the quality parameter to the first value, as recited in the claim limitation. While Emami discloses decreasing the quality parameter, it does not specifically disclose sending this quality value as part of a new transmission. However, Syd Ali does disclose this portion of the limitation. See at least Syd Ali p. 430, Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. A transmitted integrity indicator would read on the “first value for the quality parameter” being transmitted as part of a third surveillance message, as recited in the claim limitation.) 
“and wherein the transceiver is further configured to transmit a fourth surveillance message including the first field with the first value for the quality parameter in response to the processing circuitry determining that the transceiver did not receive the reply message to the third surveillance message.” (As was explained above, Emami discloses determining that no reply message was received. See at least Emami ¶¶ 108 and 123-124, which further disclose that if the link quality is acceptable, or a previously unacceptable link quality has been “resume transmitting UAV operational data and/or unadjusted UAV controller data.” Transmitting data with an unadjusted quality link after not receiving a reply instruction reads on using “the first value for the quality parameter in response to determining that the reply message to the third surveillance message was not received,” as recited in the claim limitation. Although Emami does not specifically disclose sending a value for the quality as part of a new transmission, Syd Ali does disclose this portion of the limitation. See at least Syd Ali Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. A transmitted integrity indicator would read on the “first value for the quality parameter” being transmitted as part of a fourth surveillance message, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting messages with a field specifying the value of a quality indicator as taught by Syd Ali, because “reliability of this quality indicator value is key. It is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
	Regarding claim 6:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Emami further discloses “wherein the processing circuitry is further configured to determine that the reply message includes an instruction to increase the first value of the quality parameter to a particular value.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality to “conform to a particular link quality” would read on “an instruction to increase the first value of the quality parameter to a particular value,” as recited in the claim limitation.)
	Regarding claim 7:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Syd Ali further discloses the following limitations:
“wherein the quality parameter is a first quality parameter, and wherein the transceiver is further configured to: transmit the first surveillance message including a plurality of fields with values for a plurality of quality parameters including the first quality parameter.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the aircraft transmits several integrity indicators in each message, including NIC, NAC, and SIL indicators. This plurality of “integrity indicators” reads on the “plurality of quality parameters” recited in the claim limitation.)
“and transmit the second surveillance message including the plurality of fields with values for the plurality of quality parameters.” (See at least Syd Ali p. 430, Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. The transmitted integrity indicators would read on the “values for the plurality of quality parameters” being transmitted as part of a second surveillance message, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting a plurality of integrity indicators in each message as taught by Syd Ali, before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
	Regarding claim 8:
Emami in combination with Syd Ali discloses the “system of claim 7,” and Emami further discloses “wherein the reply message includes an instruction to increase values of more than one quality parameter of the plurality of quality parameters.” (See at least Emami ¶¶ 93 and 108-110, which disclose that several quality metrics can be measured based on the received transmission, “including the distance between the UAV and the controller, orientation of the UAV with respect to the controller, orientation of the controller with respect to the UAV, and a line-of-sight or non-line-of-sight channel condition.” These sections also disclose that in addition to sending “an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power,” the UAV could be instructed to change its position so that it moves within a line-of-sight of the controller. The need for this can be detected based on a measured “received signal strength indicator (RSSI)” value. An instance in which the UAV is instructed to both change its transmission data rate to increase the link quality and to increase its RSSI by moving within a line-of-sight of the controller would read on “an instruction to increase values of more than one quality parameter of the plurality of quality parameters.”
Note that while Emami does not disclose the use of the specific quality parameters mentioned in the applicant’s disclosure such as Navigation Integrity Category, Navigation Accuracy Category for Position, Navigation Accuracy Category for Velocity, Source Integrity Level, or System Design Assurance, Syd Ali does disclose the use and analysis of some of these specific parameters, such as Navigation Integrity Category, Navigation Accuracy Category, and Source 
Regarding claim 10:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Emami further discloses “wherein receiving the reply message comprises receiving the reply message from a land-based navigation system, a marine-based navigation system, or an airborne-based navigation system.” (See at least Emami ¶¶ 96, 108, 123-124, and FIG. 6, which disclose that the instruction message can come from the “UAV controller,” which “may be implemented as a remote control for UAV 630, for example, and include one or more user interfaces (e.g., joysticks, buttons, touch screens, and/or other user interfaces), displays, wireless transmission and reception systems, and/or other modules.” In FIG. 6, this controller appears to be stationed on the ground. The “UAV controller” reads on the “land-based navigation system” recited in the claim limitation.)
Note that under the broadest reasonable interpretation (BRI) of claim 10, consistent with the specification, the reply message being received “from a land-based navigation system, a marine-based navigation system, or an airborne-based navigation system” is treated as an alternative limitation. The applicant has elected to use “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “land-based navigation system” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 11:
Emami in combination with Syd Ali discloses the “system of claim 1,” and Emami further discloses the following limitations:
“wherein the first level of integrity or accuracy is not sufficient for the vehicle to operate in a safety-critical area.” (See at least Emami ¶¶ 108-110 and 123-124, “received signal strength indicator (RSSI)” value may be indicative of a non-line-of-sight condition, and that it is important to maintain a line-of-sight state “when attempting to adhere to FAA regulations that require LOS conditions when piloting a UAV.” The low value of RSSI reads on the “first level of integrity or accuracy,” and operating the UAV in an area with the “FAA regulations that require LOS conditions” reads on operating the vehicle “in a safety-critical area” as recited in the claim limitation.)
“and wherein the second level of integrity or accuracy is sufficient for the vehicle to operate in the safety-critical area.” (See at least Emami ¶¶ 108-110 and 123-124, which disclose detecting a need to reinstate a line-of-sight condition based on the detection of a low RSSI level. An instance in which the UAV increases the RSSI value by moving within a line-of-sight of the controller would read on increasing the quality level to a “second level of integrity or accuracy [that] is sufficient for the vehicle to operate in the safety-critical area” as recited in the claim limitation.)
Regarding claim 12:
		Emami discloses the following limitations:
“receiving, by the transceiver, a reply message to the first surveillance message.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” This “instruction”
“determining, by processing circuitry coupled to the transceiver, a second value for the quality parameter in response to the transceiver received the reply message.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” Since the instruction specifies a “particular link quality,” the UAV can determine the “second value for the quality parameter” by referencing the instruction message.)
“wherein the second value for the quality parameter indicates a second level of integrity or accuracy for the surveillance messages transmitted by the transceiver.” (See at least Emami ¶¶ 108 and 123-124, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” This “particular link quality” value reads on a “second level of integrity or accuracy” as recited in the claim limitation.)
“and wherein the second level of integrity or accuracy is higher than the first level of integrity or accuracy.” (See at least Emami ¶¶ 108 and 123-124, which disclose that the response to the original transmission could include “an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality would read on the “second level of integrity or accuracy [being] higher than the first level” as recited in the claim limitation.)

“transmitting, by a transceiver onboard a vehicle, a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the ADS-B emitter sends a transmission with aircraft data and “integrity indicators.” A transmitted “integrity indicator” would read on a transmitted “first value for a quality parameter” as recited in the claim limitation.)
“the first value indicating a first level of integrity or accuracy for the first surveillance message.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the ADS-B messages contain integrity indicators such as a value for “Navigation Integrity Category (NIC),” which can be considered a “level of integrity” for the messages.)
Emami does not fully disclose “transmitting, by the transceiver, a second surveillance message including the first field with the second value for the quality parameter in response to determining the second value.” However, Emami in combination with Syd Ali does teach this limitation. (See at least Emami ¶¶ 108 and 123-124, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” A resulting increase in the link quality would read on the “second value for the quality parameter” as recited in the claim limitation. While Emami discloses increasing the link quality, it does not specifically disclose sending a value with the new quality as part of a transmission message. However, Syd Ali does disclose this portion of the limitation. See at least Syd Ali p. 430, Introduction section, and p. 431, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting messages with fields for vehicle data and for a quality indicator as taught by Syd Ali, because “reliability of this quality indicator value is key. It is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
	Regarding claim 13:
Emami in combination with Syd Ali discloses the “method of claim 12,” and Emami further discloses “determining that the reply message includes an instruction to increase the first value for the quality parameter.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality would read on “an instruction to increase the first value for the quality parameter,” as recited in the claim limitation.)
Regarding claim 14:
Emami in combination with Syd Ali discloses the “method of claim 13,” and Emami further discloses “determining that a reply message to the third surveillance message was not received including an instruction to increase the first field with the first value for the quality parameter.” (See at least Emami ¶¶ 108 and 123-124, which disclose that the UAV controller only sends an instruction to increase or decrease the link quality if the current link quality is inadequate. If the “resume transmitting UAV operational data and/or unadjusted UAV controller data.”)
Emami does not fully disclose the following limitations. However, Emami in combination with Syd Ali does disclose these limitations:
“transmitting a third surveillance message including the first field with the first value for the quality parameter after finishing transmission of surveillance messages including the first field with the second value.” (As was explained for claim 12, Emami in combination with Syd Ali discloses sending a transmission with an increased second value of a quality parameter. Emami further discloses sending a transmission with the first quality parameter after this. See at least Emami ¶¶ 108 and 123-124, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” A decreased link quality resulting from an instruction to change the transmission data rate to decrease the link quality would read on changing the value for the quality parameter to the first value, as recited in the claim limitation. While Emami discloses decreasing the quality parameter, it does not specifically disclose sending this quality value as part of a new transmission. However, Syd Ali does disclose this portion of the limitation. See at least Syd Ali p. 430, Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. A transmitted integrity indicator would read on the “first value for the quality parameter” being 
“and transmitting a fourth surveillance message including the first field with the first value for the quality parameter in response to determining that the reply message to the third surveillance message was not received.” (As was explained above, Emami discloses determining that no reply message was received. See at least Emami ¶¶ 108 and 123-124, which further disclose that if the link quality is acceptable, or a previously unacceptable link quality has been fixed, then no more instructions are received and the UAV can “resume transmitting UAV operational data and/or unadjusted UAV controller data.” Transmitting data with an unadjusted quality link after not receiving a reply instruction reads on using “the first value for the quality parameter in response to determining that the reply message to the third surveillance message was not received,” as recited in the claim limitation. Although Emami does not specifically disclose sending a value for the quality as part of a new transmission, Syd Ali does disclose this portion of the limitation. See at least Syd Ali Introduction section, and p. 431, FIG. 2, which disclose sending multiple surveillance messages, each including values of different integrity indicators. A transmitted integrity indicator would read on the “first value for the quality parameter” being transmitted as part of a fourth surveillance message, as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting messages with a field specifying the value of a quality indicator as taught by Syd Ali, because “reliability of this quality indicator value is key. It is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
Regarding claim 15:
Emami in combination with Syd Ali discloses the “method of claim 12,” and Emami further discloses “determining that the reply message includes an instruction to increase the first value of the quality parameter to a particular value.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality to “conform to a particular link quality” would read on “an instruction to increase the first value of the quality parameter to a particular value,” as recited in the claim limitation.)
	Regarding claim 16:
Emami in combination with Syd Ali discloses the “method of claim 12,” and Syd Ali further discloses the following limitations:
“wherein the quality parameter is a first quality parameter, wherein transmitting the first surveillance message comprises transmitting the first surveillance message including a plurality of fields with values for a plurality of quality parameters including the first quality parameter.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the aircraft transmits several integrity indicators in each message, including NIC, NAC, and SIL indicators. This plurality of “integrity indicators” reads on the “plurality of quality parameters” recited in the claim limitation.)
“and wherein transmitting the second surveillance message comprises transmitting the second surveillance message including the plurality of fields with 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by transmitting a plurality of integrity indicators in each message as taught by Syd Ali, because it is important to consider the accuracy of the data that is indicated by each of the quality parameters “before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first two paragraphs.)
Regarding claim 18:
Emami does not specifically disclose the following limitations. However, Syd Ali does teach these limitations:
“at least one transceiver configured to receive a first surveillance message including a first field with a first value for a quality parameter and a second field with vehicle data.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2, which disclose that the ADS-B ground station receives a transmission with aircraft data and “integrity indicators.” A transmitted “integrity indicator” would read on a transmitted “first value for a quality parameter” as recited in the claim limitation.)
“the first value indicating a first level of integrity or accuracy for the first surveillance message.” (See at least Syd Ali p. 430, col. 2, first full paragraph, and “Navigation Integrity Category (NIC),” which can be considered a “level of integrity” for the messages.)
“processing circuitry configured to determine that an integrity or an accuracy of the vehicle data in the first surveillance message is higher than a threshold level.” However, Syd Ali does teach this limitation. (See at least Syd Ali p. 435, which discloses a method of comparing received ADS-B data with GPS data from an aircraft’s navigation system in order to determine whether the reported integrity level is accurate. Table 3 shows corresponding threshold distances for each NUC integrity indicator level. The reference discusses an example in which the reported NUC integrity level was determined to be too high because it was more inaccurate than reported, but the system would also be able to tell if a reported integrity level was too low based on the same data comparison method. There is a hypothetical example which specifies that “if the actual HPL was 10 NM, then the NUC value should be assigned as 1. A higher or lower NUC value would be an incorrect assignment of the NUC value to indicate the ADS-B position integrity.” This means that the system would be able to detect whether the “accuracy of the vehicle data in the first surveillance message is higher than a threshold level,” as recited in the claim limitation.)
Emami in combination with Syd Ali discloses “wherein the at least one transceiver is configured to transmit a reply message to the vehicle instructing the vehicle to increase the first value for the first quality parameter in response to the processing circuitry determining that the integrity or the accuracy of the vehicle data in the first surveillance message is higher than the threshold level.” (As explained above, Syd Ali discloses “determining that the integrity or the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality would read on “instructing the vehicle to increase the first value for the quality parameter,” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami by determining whether a reported quality indicator is accurate as taught by Syd Ali, because when receiving the reported value of a quality parameter, “is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 435, first paragraph.)
	Regarding claim 19:
Emami in combination with Syd Ali discloses the “system of claim 18,” and Syd Ali further discloses “wherein the threshold level is a higher level of integrity or accuracy than the first level of integrity or accuracy.” (See at least Syd Ali p. 434, last paragraph, and p. 435, first three paragraphs, which disclose a hypothetical example which specifies that “if the actual HPL was 10 NM, then the NUC value should be assigned as 1. A higher or lower NUC value would be an incorrect assignment of the NUC value to indicate the ADS-B position integrity.” An instance in which the system determines that integrity indicator is reported with a lower value than it should be by using the threshold level of a higher integrity level would read on the threshold level being higher than the first level of integrity as recited in the claim limitation.)
“is critical to verify this value before the aircraft position information is used for any air traffic control application.” (See at least Syd Ali p. 435, first paragraph.)
	Regarding claim 20:
Emami in combination with Syd Ali discloses the “system of claim 18,” and Emami further discloses “wherein the at least one transceiver is configured to transmit the reply message including the instruction to increase the first value of the quality parameter to a particular value.” (See at least Emami ¶¶ 108, 123-124, and FIG. 6, which disclose that after receiving the transmission and determining a quality level, the “receiving device may send an instruction to a transmitting device to increase or decrease the transmitting device's transmission data rate to conform to a particular link quality or power.” An instruction to increase the link quality to “conform to a particular link quality” would read on “the instruction to increase the first value of the quality parameter to a particular value,” as recited in the claim limitation.)
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Emami and Syd Ali as applied to claims 1 and 12 above, and further in view of E. Smith (US-2006/0119515-A1), hereinafter E. Smith.
	Regarding claim 9:
Emami in combination with Syd Ali discloses the “system of claim 1,” but does not specifically disclose the following limitations. However, E. Smith does teach these limitations:
“wherein the processing circuitry is further configured to: start a timer in response to the transceiver receiving the reply message.” (See at least E. Smith ¶ “ADS-C periodic contract model” in which a “control center 240 may send a request 210, which includes a transmission interval of X minutes, to aircraft 220. Aircraft 220 then sends a reply transmission 232 and then after the X minute (or other time interval) a second transmission 234, and a third transmission 236, and so forth.” Since the aircraft sends a message every “X” minutes after receiving the request message from the control center, this implies that the aircraft is capable of setting some type of timer to accomplish this.)
“and cause the transmitter to transmit a third surveillance message including the first field with the first value for the quality parameter in response to determining that the timer reaches a threshold time duration.” (See at least E. Smith ¶ 27 and FIG. 2, which disclose that the aircraft “sends a reply transmission 232 and then after the X minute (or other time interval) a second transmission 234, and a third transmission 236, and so forth. Each transmission 232, 234, 236, et al. may include aircraft identification and position information as well as other aircraft information.” The “X” time interval reads on the “threshold time duration” recited in the claim limitation. The “other aircraft information” could read on the “first value for the quality parameter” if it includes an indicator such as a NIC, NAC, or SIL level like the messages do in the system disclosed by Syd Ali (see at least Syd Ali p. 430, col. 2, first full paragraph, and p. 431, FIG. 2).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami in combination with Syd Ali by sending additional messages with aircraft data and information after a specified amount of time as taught by E. Smith, because a control center may “use this information to update aircraft position information on a control screen.” (See at least E. Smith ¶ 27.)
	Regarding claim 17:
Emami in combination with Syd Ali discloses the “method of claim 12,” but does not specifically disclose the following limitations. However, E. Smith does teach these limitations:
“starting a timer in response to the transceiver receiving the reply message.” (See at least E. Smith ¶ 27 and FIG. 2, which disclose an “ADS-C periodic contract model” in which a “control center 240 may send a request 210, which includes a transmission interval of X minutes, to aircraft 220. Aircraft 220 then sends a reply transmission 232 and then after the X minute (or other time interval) a second transmission 234, and a third transmission 236, and so forth.” Since the aircraft sends a message every “X” minutes after receiving the request message from the control center, this implies that the aircraft is capable of setting some type of timer to accomplish this.)
“and causing the transmitter to transmit a third surveillance message including the first field with first value for the quality parameter in response to determining that the timer reaches a threshold time duration.” (See at least E. Smith ¶ 27 and FIG. 2, which disclose that the aircraft “sends a reply transmission 232 and then after the X minute (or other time interval) a second transmission 234, and a third transmission 236, and so forth. Each transmission 232, 234, 236, et al. may include aircraft identification and position information as well as other aircraft information.” The “X” time interval reads on the “threshold time duration” recited in the claim limitation. The “other aircraft information” could read on the “first value for the quality parameter” if it includes an indicator such as a NIC, 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication linking system disclosed by Emami in combination with Syd Ali by sending additional messages with aircraft data and information after a specified amount of time as taught by E. Smith, because a control center may periodically “use this information to update aircraft position information on a control screen.” (See at least E. Smith ¶ 27.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Although the article “Integrity monitoring algorithms for airport surface movement” by Schuster et al. was not included in the prior art rejections, it is still considered relevant to applicant’s disclosure, because it discloses a system of integrity monitoring for transmitted aircraft position, velocity, and time data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205.  The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/M.R.H./Examiner, Art Unit 3662      


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662